DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.
Applicant’s election without traverse of claims 4-6 in the reply filed on 11/15/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiyama et al. (JP 2011076930 A) (reference and English machine translation provided with the IDS dated 11/3/2022) and further in view of Liu et al. "Li− Biphenyl− 1, 2-dimethoxyethane solution: calculation and its application" (reference provided with the IDS dated 11/3/2022) and Park Jong Il et al. (KR 20190036644 A) (English machine translation provided herein). 
Regarding claim 4, Hagiyama discloses a method of restoring capacity of a non-aqueous electrolyte secondary battery (machine translation; [0001]), the method comprises: an electrolyte solution-containing liquid composition preparing step of preparing an electrolyte solution-containing liquid (machine translation; [0074]); and a mixing step of mixing the electrolyte solution-containing liquid composition with an electrolyte solution of the non-aqueous electrolyte secondary battery having an observed capacity loss from a predetermined capacity (machine translation; [0070], [0072], [0075]), wherein the electrolyte solution-containing liquid composition comprises a liquid composition including a solvent and a dissolved substance (machine translation; [0074]; LiPF6 in diethyl ether).
Hagiyama further teaches wherein the electrolyte solution-containing liquid composition is not particularly limited as long as it is easily oxidized by the positive electrode potential during discharge and is not reduced by the negative electrode potential during discharge (machine translation; [0061]).
Hagiyama additionally teaches wherein the electrolyte solution-containing liquid composition serves as a lithium ion source for the positive electrode active material (machine translation; [0066]).
Hagiyama does not disclose wherein the electrolyte solution-containing liquid composition further comprises an electrolyte solution, a content of the electrolyte solution in the electrolyte solution-containing liquid composition is 30% by volume or more and 50% by volume or less, the solvent includes 1,2-dimethoxyethane, the dissolved substance includes an ionic compound, the ionic compound is composed of a radical anion of an aromatic compound and a metal cation, the aromatic compound is polyacene or polyphenyl, and the metal cation being an ion of the same type as the carrier ions.
Liu teaches a method of making a non-aqueous electrolyte secondary battery (P10342-10343; Experimental Section), the method comprises: an electrolyte solution-containing liquid composition preparing step of preparing an electrolyte solution-containing liquid composition (P10342-10343; Sample Preparation), wherein the electrolyte solution-containing liquid composition comprises a liquid composition including a solvent (P10342-10343; Sample Preparation;1,2-dimethoxyethane) and a dissolved substance (P10342-10343; Sample Preparation; lithium biphenylide), the solvent includes 1,2-dimethoxyethane  (P10342-10343; Sample Preparation;1,2-dimethoxyethane), the dissolved substance includes an ionic compound (P10342-10343; Sample Preparation; lithium biphenylide), the ionic compound is composed of a radical anion of an aromatic compound and a metal cation (P10342-10343; Sample Preparation; lithium biphenylide), the aromatic compound is polyphenyl (P10342-10343; Sample Preparation), and the metal cation being an ion of the same type as the carrier ions (P10342-10343; Sample Preparation; lithium).
Liu further teaches wherein the liquid composition serves as a lithium ion source for the positive electrode active material, improving the positive electrode reversibility during the charge-discharge cycles and the capacity (P10347; Conclusions).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the liquid composition of Hagiyama with the liquid composition of Liu in order to improve the positive electrode reversibility during the charge-discharge cycles and the capacity and the skilled artisan would have reasonable expectation of success in doing so.
Modified Hagiyama does not disclose wherein the electrolyte solution-containing liquid composition further comprises an electrolyte solution, a content of the electrolyte solution in the electrolyte solution-containing liquid composition is 30% by volume or more and 50% by volume or less.
Park Jong Il teaches a method of restoring capacity of a non-aqueous electrolyte secondary battery (machine translation; [0001]-[0004]), the method comprises: an electrolyte solution-containing liquid composition preparing step of preparing an electrolyte solution-containing liquid composition (machine translation; [0079]-[0082]), wherein the electrolyte solution-containing liquid composition comprises a liquid composition including a solvent (machine translation; [0079]-[0082]; EC, EMC) and a dissolved substance (machine translation; [0079]-[0082]; lithium nitrate), and an electrolyte solution (machine translation; [0079]-[0082]; LiPF6 dissolved in DMC), a content of the electrolyte solution in the electrolyte solution-containing liquid composition is 40% by volume (machine translation; [0079]-[0082]; EC, EMC, and DMC in a volume ratio of 3:3:4) which is within the claimed range of 30% by volume or more and 50% by volume or less in order to recover the capacity of the battery (machine translation; [0036]). 
Park Jong Il further discloses wherein the solvent may include 1,2-dimethoxyethane (machine translation [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the electrolyte solution of Park Jong Il to the electrolyte solution-containing liquid composition of modified Hagiyama at an amount disclosed by Park Jong Il because it is a known method of recovering the capacity of a battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the method does not include a constant current-constant voltage charging step of performing constant current-constant voltage charging to the non- aqueous electrolyte secondary battery, after the electrolyte solution-containing liquid composition is mixed with the electrolyte solution of the non-aqueous electrolyte secondary battery (Hagiyama; [0063], [0066], [0088], [0090]; when the capacity recovery material is introduced into the battery, it becomes oxidized, thus the restoring capacity effect is realized; the charging and discharging is subsequently performed to evaluate this effect).
Regarding claim 6, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the radical anion includes a biphenyl radical anion, and the metal cation includes lithium ions (Liu; P10342-10343; Sample Preparation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724   

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759